DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Status of the claims:  Claims 1-4, 6-13, 26-30 are currently pending.
Priority:  This application is a 371 of PCT/SG2017/050254 (05/12/2017)
and claims foreign priority to SINGAPORE 10201603786V (05/12/2016).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-4, 6-13, 26, in the reply filed on 3/5/20 is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-13, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rana (US20040175732) in view of Kudla et al. (PNAS June 14, 2011 108 (24) 10010-10015, S1-S7).
Applicant amended the claims and persuasively argued withdrawal of the rejection.  This rejection is withdrawn.

Claims 1-4, 6-13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rana (US20040175732) in view of Kudla et al. (PNAS June 14, 2011 108 (24) 10010-10015, S1-S7) and Nilsen (Abstract of: Cold Spring Harb Protoc. 2014 Sep 2;2014(9):996-1000).
Applicant amended the claims and persuasively argued withdrawal of the rejection.  This rejection is withdrawn.

NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-13, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rana (US20040175732) in view of Zhong et al. (WO 2016048843).
Rana teaches A method of analysing ribonucleic acid-ribonucleic acid (RNA- RNA) interactions (claim 1: “A method for identifying an miRNA and its target RNA”) comprising: 
a. cross-linking base-paired nucleotides of at least one RNA molecule and/or at least one pair of RNA molecules using a reversible cross-linking agent comprising a tag to produce at least one cross-linked RNA molecule and/or at least one pair of cross-linked RNA molecules comprising said tag; (claim 3: “(a) contacting the miRNA/target RNA complex with a bifunctional biotin-aminopentyl 8-hydroxypsoralen (Compound 1); and (b) photocrosslinking the complex.”).
Regarding claim 1’s language of:
b. fragmenting the said cross-linked RNA molecule and/or pair of cross-linked RNA molecules to produce a plurality of fragments of cross-linked RNA molecule and/or pair of cross-linked RNA molecules; Rana does not teach fragmenting the cross-linked RNA, however, Zhong teaches fragmenting the RNAs (claim 6; [0112]) to facilitate generation of chimeric RNAs ([0112]: “for generating chimeric RNAs comprising RNAs which interact with one another in a cell is provided”) which one of ordinary skill in the art would consider combining with Rana’s method to further identify interacting RNA and arrive at the claim limitation with a reasonable expectation of success.
Regarding claim 1’s language of:
c. using said tag to extract said cross-linked RNA molecule and/or pair of cross- linked RNA molecules obtained from the preceding step; Rana teaches this step in claim 4 (“immobilizing the miRNA/target RNA complex using avidin-coated magnetic beads.”).
Regarding claim 1’s language of:
d. ligating the said cross-linked RNA fragment(s) to produce cross-linked ligated RNA chimera(s); Rana does not teach this step, however, consistent with the combination with Zhong to further identify interacting RNA, Zhong teaches this step in claim 12 (“ligating said RNAs cross-linked to the same protein molecule together to form a chimeric RNA.”).
e. reversing the cross-linking of the said RNA molecule and/or pair of RNA molecules to produce a ligated RNA chimera molecule(s) and/or RNA chimera pair(s); Rana teaches such as step ([0060]: “Treating the isolated complex with photo-reversible UV 254 generates unmodified (i.e., uncross-linked) RNA species.”),
f. sequencing the ligated RNA chimera molecule(s) or pair(s) to generate a sequence library; and Rana teaches sequencing (claims 1, 5, 7),
g. analysing the sequence library to determine RNA-RNA interactions and Rana teaches analysis (claim 1: “sequencing the cDNA, thereby identifying the miRNA and its target”).
At the time of filing, one of ordinary skill in the art would reasonably consider combining Rana and Zhong because they both relate to techniques for analyzing RNA contacts through crosslinking.  One of ordinary skill in the art would have a reasonable expectation of success in the combination because they both apply to using preparation techniques to optimize extraction of local information from RNA via sequencing and such methods are predictable based on the demonstrations shown therein.  In addition, techniques of fragmenting cross-linked RNA molecules is commonly used in investigating RNA-RNA interactions and the Zhong describes the desire to investigate such ligated RNA chimeras (p. 1-2).
	Regarding claim 2, Rana teaches wherein said RNA is present in a cell and said crosslinking using said tagged, reversible cross-linking agent involves the use of a cellular uptake agent, such as a detergent, optionally wherein the cell is mammalian, human, bacterial or yeast (Rana [0004]: “psoralen-biotin … can be added to cells and photocrosslinked to target RNA in vivo, thus identifying in vivo targets”).

	Regarding claim 4, Rana teaches wherein said cross-linking agent comprises a furocoumarin compound, optionally wherein the cross-linking agent comprises psoralen (Rana [0004]: “psoralen-biotin … can be added to cells and photocrosslinked to target RNA in vivo, thus identifying in vivo targets”).
	Regarding claim 6, Rana teaches wherein said tag of said cross- linking agent comprises a first member of a binding pair selected from the group comprising: biotin/streptavidin, antigen/antibody, protein/protein, polypeptide/protein and polypeptide/polypeptide (Rana [0004]: “psoralen-biotin … can be added to cells and photocrosslinked to target RNA in vivo, thus identifying in vivo targets”).
	Regarding claim 7, Rana teaches wherein the step of cross-linking said RNA molecule(s) with a cross-linking agent to produce cross-linked RNA molecule(s) is carried out using ultraviolet irradiation at wavelengths in the range of about 300nm to about 400nm
([0050]: “exposed to long wave UV (360 nm) to freeze RNA-RNA interactions by crosslinking the strands”).
Regarding claim 9, Rana teaches wherein the step of preparing a sequence library by sequencing the ligated RNA chimera molecule or pairs comprises the use of at least one or more of the following: adaptor ligation, reverse transcription, cDNA circularization or polymerase chain reaction (PCR) (Rana [0047]).
	Regarding claim 10’s language of wherein the step of fragmenting the cross-linked RNA molecule and/or pair of RNA molecules to produce a plurality of fragments comprises producing fragments having an average size in the range of 100 to 500 base pairs in length, one of ordinary skill in the art following the teaching of Rana in view of Zhong ([0126]: “fragmenting 
	Regarding claim 11’s language of wherein the concentration of cross-linking agent used crosslinks at approximately one in every 150 bases, one of ordinary skill in the art following the teaching of Rana in view of Zhong would consider routine altering the crosslinking steps to optimize the effect of the crosslinking, purification, and fragmentation with the goal of determining the distinct RNA-RNA interactions at varied base spacing (i.e. Zhong [0062]: “the efficiency of crosslinking of miRNA:target complexes can be monitored and optimized”).  
	Regarding claim 12’s language of wherein continuous pairwise interactions or those spaced apart by less than 50 bases are removed to focus the analysis on the long-range intramolecular and intermolecular interactions, one of ordinary skill in the art following the teaching of Rana in view of Zhong would consider altering the analysis of the crosslinking, purification, and fragmentation with the goal of focusing on desired RNA-RNA interactions (Zhong claim 25, 26; [0147]; [0291]).
	Regarding claim 13’s language of wherein said RNA molecule and/or at least one member of said pair of RNA molecules is ascribed a "circularization score" defined as the average base pair interaction distance within each molecule, normalized by the length of said RNA molecule or the length of said member of said pair of RNA molecules, optionally wherein said RNA molecule and/or said at least one member of said pair of RNA molecules are classified into groups according to their "circularization score", one of ordinary skill in the art following the teaching of Rana in view of Zhong would consider altering the analysis of the crosslinking, purification, and fragmentation with the goal of focusing on desired RNA-RNA interactions (Zhong claim 25, 26; [0147]; [0291]).
	Regarding claim 26, Rana teaches further comprising exposing RNA to a drug and attributing an efficacy score to the drug based on the determined RNA interactions ([0097]: 
	Regarding claim 27, Rana teaches performing reverse transcription on the RNA (claim 11, 25) as does Zhong (claim 17) such that one of ordinary skill in the art would consider combining using the same technique and arrive at the claimed invention.
	Regarding claims 28 and 29, Zhong teaches circularizing the DNA and PCR amplification (claim 11, 25) such that one of ordinary skill in the art would consider combining using the same technique and arrive at the claimed invention.
Regarding claim 30, Rana teaches the tag comprises biotin ; (claim 3: “(a) contacting the miRNA/target RNA complex with a bifunctional biotin-aminopentyl 8-hydroxypsoralen (Compound 1); and (b) photocrosslinking the complex.”) such that one of ordinary skill in the art would consider combining using the same compound and arrive at the claimed invention.

Claims 1-4, 6-13, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rana (US20040175732) in view of Zhong et al. (WO 2016048843) and Nilsen (Abstract of: Cold Spring Harb Protoc. 2014 Sep 2;2014(9):996-1000).
Claims 1-4, 6-7, 9-13, 26-30 are rendered obvious over Rana and Zhong as detailed supra and incorporated herein.  
	Regarding claim 8’s language of wherein the step of reversing the cross-linking of the cross-linked ligated RNA molecule(s) is carried out using ultraviolet irradiation at wavelengths in the range of about 200nm to no more than about 300nm, one of ordinary skill in the art following the teaching of Rana in view of Zhong would consider known methods for reversing crosslinking including that specifically taught by Nilsen of psoralen derivative “Cross-links can be reversed by exposure to short-wavelength (254 nm) UV light” and arrive at the claimed invention.


Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639